   

EXHIBIT

4

 
  

 

Ma BYRD& BYRD uc

wat: ATTORNEYS AT LAW

 

 

 

 

Not Just Good Lawyers...Good Counsel

August 10, 2019

Carl N. Zacarias, AAG, Bar No. 28126
State Treasurer’s Office

80 Calvert Street, 4" Floor

Annapolis, Maryland 21401

(410) 260-6139
czacarias(@treasurer.state.md.us

Re: O’Connor v. Cameron
Case No. 8:17-cv-03394-DKC

Dear Carl:

This letter is to outline deficiencies in your client’s responses to Plaintiff's discovery requests.
Initially, your client’s response to our Request for Production of Documents contains several errors:
your client is referred to as “Harford County Sheriff’ and throughout the document, the Response
number bears no relation to the Request number. We are assuming that the answer immediately
following the request is, in fact, responsive to that request, regardless ofits number. Please let me know

if this is incorrect.

Request Nos. 1, 2, 3, 4, 7, 8, 11, 16, 17, 18, 26,27: As your client references documents which
still exist and the privilege associated with them, please provide a privilege log for all documents upon
which you claim privilege. Also, provide the Sheriffs document retention and destruction schedule and
any policies related to this topic. Further, your office should not be making production based on what
you believe to be only gender discrimination when the claims include pervasive hostile treatment and
retaliation. Please produce all the requested records and personnel files.

Request Nos. 5, 6, 12, 13, 14, 15, 20, 21, 22, 23: In previous discussions, we have agreed to
maintain the confidentiality of documents relating to personnel issues and other sensitive information.
Additionally, social security numbers can be redacted. The information sought is directly relevant to
Plaintiffs claims and speak to the overall practices of the employer in the administration of its own
policies. The information sought will also demonstrate the retaliation perpetrated against Plaintiff and
the lack of any accountability on those involved in any discriminatory practices. Further, your office
should not be making production based on what you believe to be only gender discrimination when the
claims include pervasive hostile treatment and retaliation. Some of the requests relate to the truthfulness
of witnesses and should also be produced. Please produce all the requested records and personnel files.

Request Nos. 9 and 10: Plaintiff is entitled to the information requested to demonstrate the
pervasive hostile treatment and retaliation by Defendant. Defendant cannot limit its exposure to
Plaintiffs claims of retaliation and hostile work environment by withholding documents which support
her allegations of the atmosphere and conduct of male-coworkers, including their favorable treatment.
Additionally, this information directly impacts Plaintiffs damages. Further, your office should not be

14300 Gallant Fox Lane, Suite 120 « Bowie, MD 20715 + tel 301-464-7448 + fax 301-805-3178 © byrdandbyrd.com

Tosy N. Byrp Jacqueune D. Byrp) = Trworny P. Leany* = Josnua D. Wincer® RR. Antony Pascruro — Patricia Creary™
tbyrd@byrdandbyrd.com jbyrd@byrdandbyrd.com tleahy@byrdandbyrd.com jwinger@byrdandbyrd.com rpasciuto@byrdandhyrdcom peleary@byrdandbyrd.com
*Also Admitted in D.C,
making production based on what you believe to be relevant. Please produce all the requested records
and personnel files.

Request No. 13: As mentioned previously, Plaintiff agrees to maintain the confidentiality of
any documents and Defendant cannot limit Plaintiff's access to relevant information to demonstrate the
hostile work environment and the Defendant’s failure to enforce its own policies, which will be
demonstrated by the documents requested. Plaintiff is aware of Alioto’s resignation for his
untruthfulness, and Matthew Rogers’ alcohol abuse on the job and his untruthful conduct. All
information concerning all of these individuals is relevant to this litigation and goes to their credibility
as witnesses. Please produce all the requested records and personnel files.

Request No. 19: Defendant fails to answer this request. The request wants audio and video
recordings and a recorded call on a specific date. Please produce.

Request No. 24: Plaintiff is aware of the sexual harassment and assault perpetrated against
Abbey Perkins. Selective document production based on Defendant’s characterization of events as a
single assault and not a pattern of harassment leading to an assault illustrates why Defendant should not
be determining relevancy. Again, this information goes directly to the Defendant’s handling the
reporting of claims, the hostile work environment and Defendant’s practices with regard to investigating
these types of claims. Please produce all the requested records and personnel files.

Request No. 25: Plaintiff is entitled to this information as it relates to the treatment of female
employees, including her demotion/counseling, vis a vis male officers, similar to the refusal of
Defendant to allow plaintiff to use a duty day to care for her dog. This was determined by the EEOC to
be directly relevant. Please produce all the requested records and personnel files.

There are deficiencies with Defendant’s Answers to Interrogatories as follows:

Interrogatory #1: _—_Plaintiffis entitled to have the information about witnesses with firsthand
knowledge of any matters, not just who signs the answers.

Interrogatory #2: Plaintiff did request contact information for former employees so have
your client produce this information. With regard to some of Defendant’s current employees, Maryland
Rule of Professional Conduct prohibits opposing counsel to contact only current employees who
supervise, direct or regularly communicate with the organization’s attorneys. If Defendant’s contention
is that Todd Fleenor does not have supervisory responsibility, please provide his contact information.
With regard to anyone to whom you simply refer us to documents to be produced, that is not sufficient.
Name them in the answers, give their contact info, and indicate if you claim they have the ability to
bind such that we can’t contact them directly. If they can’t bind and you insist on depositions, slowing
our investigation, Plaintiff will request sanctions and attorney fees.

Interrogatory #8 and 9: This interrogatory request all facts which support the reasons for
Plaintiff to be placed on administrative duty. Provide the underlying factual materials which formed
the basis of Michael Gardiner’s affidavit upon which you rely. Since Gardiner lacks personal knowledge
this answer must be supplemented.
Interrogatory #10: Defendant failed to answer this Interrogatory. Provide facts supporting
the decision to place Graves in the K9 unit, to eliminate Plaintiffs position and facts relied upon to
determine that a dog would atrophy while Plaintiff was on leave and why Defendant did not wait until
Plaintiff's return to acquire anew dog. In addition, provide specific information on the decisions made
with regard to Cusack’s dog, Provide the underlying factual materials which formed the basis of Michael
Gardiner’s affidavit upon which Defendant relies. Since Gardiner lacks personal knowledge this answer
must be supplemented.

Interrogatory #11: Provide the list so that all records are provided and not “inadvertently”
left out.

Interrogatory #12: This answer is nonresponsive. Defendant certainly maintains records of
personnel issues. Defendant fails to answer the question and merely relates to female employees who
allegedly had inappropriate relationships with subordinates. Plaintiff is aware of the issues concerning
Robert Russell so please provide a complete response.

Interrogatory #14: Defendant fails to answer this Interrogatory and needs to provide specific
information about type of training, how often training was conducted, training dates, and which
employees actually received training. Since Defendant alludes that some of this was online training,
electronic records will exist.

Interrogatory #15 and 16: Defendant fails to respond. In light of the known issues relating to
Robert Russell, Plaintiff requests that Defendant fully respond.

Interrogatory #24: Defendant fails to respond to this interrogatory by not providing facts which
led it to request the FFD evaluation, nor does it provide the facts to support its reasonable basis to
determine that Plaintiff could not perform her job. In addition, Defendant fails to identify all
communications, emails, notes or documents related to the referral for the FFD evaluation. Given the
timing of the referral the contemporaneous communications, emails, notes and documents are critically

relevant.

Interrogatory #25: While Defendant has not produced any documents as of this date, it
appears that Defendant is failing to answer the interrogatory as it requests the facts leading to the
complaint, and facts relied upon to initiate the investigation. Moreover, Defendant needs to identify the
specific policies requested, not just reference documents, so it is clear not were inadvertently not
produced and it is clear which policies were relied on. Given the timing of the psychological referral
the policies are critically relevant.

For Interrogatories #26-30, will your client respond or will Plaintiff need to file a motion to
request this information and/or note additional depositions? Carl, we are aware that many of the answers
provided in your client’s discovery responses are designed to obfuscate the facts to support Plaintiffs
claims. The documented untruthfulness of Defendant’s employees who played a major role in the
events complained of also leads the Plaintiff to believe that Defendant is not being completely
_ forthcoming in his responses. We look forward to resolving this discovery dispute. We are in the
process of noting 11 depositions over 4 days, about 30 hours, and need to discuss the additional
depositions that will be required by your document production. For instance, Simonds deposition may
be eliminated when we receive the actual audio.

Respectfully Submitted,

BYRD & BYRD, LLC

 

imothy P. Leahy, Bsquire
Patricia Cleary, Esquire
